Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/18/2021 has been entered. Claims 1-3 and 5-21 remain pending in the application.  	

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the third wavelength range of 700 nm to 780 nm is not disclosed in the specification. 
Examiner notes that the specification discloses a wavelength range of 660 nm to 780 nm (paragraph [0061]) and that the claims filed 05/16/2019 recites a second wavelength range of 700 nm to 740 nm (claim 4).

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “to receive a test cartridge containing a liquid test sample – reagent mixture having an analyte”, “generate a first beam…”, “generate a second beam”, “receive the 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “light” in line 22. Since “a first beam of light” and “a second beam of light” is established in lines 5 and 10 respectively, it is unclear if the light of line 22 is the same or different from the first beam of light and the second beam of light of lines 5 and 10 respectively. Therefore, it is unclear how “the first beam of light” and “the second beam Claims 2, 3 and 5-9 are rejected by virtue of their dependence on a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bornheimer et al. (US 201510132789 A1, hereinafter “Bornheimer”).
Regarding claim 1, Bornheimer teaches an analyzer (abstract; Fig. 4), comprising: 
a housing (400) surrounding a test cartridge space (404; Fig. 2b, space of element 209) sized and configured to receive a test cartridge (paragraph [0180], “microfluidic cartridge device”) containing a liquid test sample - reagent mixture having an analyte (paragraph [0116] teaches reagents mixed with whole blood); 
a first light source (Fig. 2b, element 207; paragraph [0049] teaches the light source comprises multiple light sources) supported by the housing (Figs. 2b and 4 teach the first light source is supported by the housing 400, because the light source 207 is within the housing 400) and operable to generate a first beam of light directed through the test cartridge space (Fig. 2b , the first beam of light having a first wavelength within a first wavelength range corresponding to a first local peak in an absorption spectrum of the analyte (paragraph [0049] teaches light sources with different wavelengths); 
a second light source (Fig. 2b, element 207; paragraph [0049] teaches the light source comprises multiple light sources) supported by the housing (Figs. 2b and 4 teach the first light source is supported by the housing 400, because the light source 207 is within the housing 400) and operable to generate a second beam of light directed through the test cartridge space (Fig. 2b and paragraph [0049]), the second beam of light having a second wavelength within a second wavelength range different from the first wavelength range, the second wavelength range corresponding to a second local peak in the absorption spectrum of the analyte, the first wavelength range and the second wavelength range being separate and independent wavelength ranges (paragraph [0049] teaches light sources with different wavelengths); 
a sample photodetector (212) supported by the housing (Figs. 2b and 4 teach the sample detector 212 is supported by the housing, because the sample detector 212is within the housing 400) and positioned to receive the first and second beams of light subsequent to the first and second beams of light passing through the test cartridge space (Fig. 2b); 
a computer system having a processor (paragraphs [0179] and [0204]) configured to: receive a first signal indicative of light captured by the sample photodetector at a first instant of time and a second signal indicative of radiation captured by the sample photodetector at a second instant of time different from the first instant of time (paragraph [0083] teaches multiple wavelength ranges are measured sequentially; paragraph [0180] teaches raw data is received from the processor) and to use the first signal and the second signal to determine an 
Note that the functional recitations that describe housing, first light source, second light source, and sample photodetector are interpreted as an intended use of the claimed analyzer and are given patentable weight to the extent which effects the structure of the claimed analyzer. The prior art structure is capable of performing the intended use.
Note that the test cartridge, the liquid test sample – reagent mixture, and analyte are not positively recited structurally and are interpreted as intended uses of the claimed analyzer. The test cartridge space is capable of receiving a test cartridge which is capable of containing a liquid test sample – reagent mixture having an analyte.
Regarding claim 2, Bornheimer teaches all of the elements of the current invention as stated above. Bornheimer teaches wherein the first wavelength range is from 480 nm to 580 nm (paragraph [0077], teaches measuring wavelength range of 498 nm – 510 nm, wherein the first wavelength range inherently is 480 nm– 580 nm, since a narrower range is measured).
Regarding claim 3, Bornheimer teaches all of the elements of the current invention as stated above. Bornheimer further teaches wherein the second wavelength range is from 580 nm to 660 nm (paragraphs [0047], [0091], and [0092] teaches absorbance of the target analyte may be calculated using transmitted light at one or more of 580 nm, 585 nm, 586 nm [0091], 600 nm to 630 nm [0092], wherein light sources emits light with broad range of wavelengths, such as 500 to 700 nm).
Regarding claim 5, Bornheimer teaches all of the elements of the current invention as stated above. Bornheimer teaches the analyzer further comprising a third light source capable of generating a third beam of light passing through the test cartridge space, the third beam of light having a third wavelength range different from the first and second wavelength ranges (paragraph [0049] teaches multiple light sources emitting different wavelengths).
Regarding claim 6, Bornheimer teaches all of the elements of the current invention as stated above. Bornheimer teaches wherein the third wavelength range is from 700 nm to 780 nm (paragraphs [0080]-[0082] teach measured wavelength ranges of 650 nm to 750 nm and 750 nm to 850 nm, or 710 nm, wherein the third wavelength range inherently is 700 nm to 780 nm, since a desired measured wavelength 710 nm is within the claimed range).
Regarding claim 7, Bornheimer teaches all of the elements of the current invention as stated above. Bornheimer teaches wherein the first light source and the second light source is a single light source (paragraph [0054], “single broad band light source”) having the ability to generate and output the first beam of light and the second beam of light (the broad band light source is interpreted as capable of generating two beams of light, at separate times, wherein each beam of light comprises ranges of wavelengths; i.e. the broad band light source is capable of generating a light that has both a first and a second wavelength).
Regarding claim 8, Bornheimer teaches all of the elements of the current invention as stated above. Bornheimer further teaches wherein the first light source and the second light source are separate (paragraph [0054], “plurality of light sources”).
Regarding claim 9, Bornheimer teaches all of the elements of the current invention as stated above. Bornheimer further teaches wherein the analyte is hemoglobin (paragraph [0208]).

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20150109608 A1, hereinafter “Kim”).
Regarding claim 1, Kim teaches an analyzer (Figs. 1-2), comprising: 
a housing (2) surrounding a test cartridge space (30) sized and configured to receive a test cartridge (32) capable of containing a liquid test sample - reagent mixture having an analyte; 
a first light source (10; paragraphs [0025] teaches light source 10 comprises two light sources; paragraph [0014] teaches “the light radiating member may comprise one light source, which is configured to emit the light of both the first and the second wavelength”) supported by the housing (Figs. 1-2 teach the first light source is supported by the housing, because the light source 10 is within the housing 2) and operable to generate a first beam of light directed through the test cartridge space (Fig. 1 and paragraph [0025]), the first beam of light having a first wavelength within a first wavelength range corresponding to a first local peak in an absorption spectrum of the analyte (paragraph [0025] teaches two light sources with different wavelengths; paragraph [0014] teaches wavelengths of 500 nm, 530 nm, 546 nm, 570 nm or 584 nm); 
a second light source (10; paragraphs [0025] teaches light source 10 comprises two light sources) supported by the housing (Figs. 1-2 teach the second light source is supported by the operable to generate a second beam of light directed through the test cartridge space (Fig. 1 and paragraph [0025]), the second beam of light having a second wavelength within a second wavelength range different from the first wavelength range, the second wavelength range corresponding to a second local peak in the absorption spectrum of the analyte, the first wavelength range and the second wavelength range being separate and independent wavelength ranges (paragraph [0025] teaches two light sources with different wavelength; paragraph [0014] teaches wavelengths of 500 nm, 530 nm, 546 nm, 570 nm or 584 nm; note that the second wavelength can be broadly interpreted as a different wavelength emitted by the same light source such as 584 nm); 
a sample photodetector (40) supported by the housing (Figs. 1-2 teach the sample detector 40 is supported by the housing, because the sample detector is within the housing 2) and positioned to receive the first and second beams of light subsequent to the first and second beams of light passing through the test cartridge space (Fig. 1); 
a computer system having a processor (50) configured to: receive a first signal indicative of light captured by the sample photodetector at a first instant of time and a second signal indicative of radiation captured by the sample photodetector at a second instant of time different from the first instant of time (paragraphs [0033] and [0039] teaches the first and second wavelengths are radiated sequentially, which are captured by the detector 40) and to use the first signal and the second signal to determine an amount of the analyte within the liquid test sample-reagent mixture (paragraph [0034] teaches processing first and second signals to determine the concentration of hemoglobin in whole blood).

Note that the test cartridge, the liquid test sample – reagent mixture, and analyte are not positively recited structurally and are interpreted as intended uses of the claimed analyzer. The test cartridge space is capable of receiving a test cartridge which is capable of containing a liquid test sample – reagent mixture having an analyte.
Regarding claim 2, Kim teaches all of the elements of the current invention as stated above. Kim further teaches wherein the first wavelength range is 480 nm to 580 nm (paragraph [0027], “525 nm to 550 nm”).
Regarding claim 3, Kim teaches all of the elements of the current invention as stated above. Kim further teaches wherein the second wavelength range is from 580 nm to 660 nm (paragraph [0014] teaches wavelengths 584 nm is capable of being emitted by the same light source; note that the second wavelength can be broadly interpreted as a different wavelength emitted by the same light source such as 584 nm).

Regarding claim 7, Kim teaches all of the elements of the current invention as stated above. Kim teaches wherein the first light source and the second light source is a single light source (paragraph [0025], “integrated light source”) having the ability to generate and output the first beam of light and the second beam of light (the broad band light source is interpreted as capable of generating two beams of light, at separate times, wherein each beam of light comprises ranges of wavelengths; i.e. the broad band light source is capable of generating a light that has both a first and a second wavelength).
Regarding claim 8, Kim teaches all of the elements of the current invention as stated above. Kim further teaches wherein the first light source and the second light source are separate (paragraph [0025], “separate light sources”).
Regarding claim 9, Kim teaches all of the elements of the current invention as stated above. Kim further teaches wherein the analyte is hemoglobin (abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Bornheimer.
Regarding claim 5, Kim teaches all of the elements of the current invention as stated above. While Kim teaches the light source may comprise at least one light source (paragraph [0008]), Kim fails to explicitly teach the analyzer further comprising a third light source supported by the housing and generating a third beam of light passing through the test cartridge space, the third beam of light having a third wavelength range different from the first and second wavelength ranges.
Bornheimer teaches a biological sample for analysis may be illuminated with three or more light sources (paragraph [0049]) wherein each light source may emit specific wavelengths (paragraph [0049]). Bornheimer teaches, to account for scatter, using an additional wavelength where hemoglobin has low absorptivity may be chosen, such as a near infrared wavelength (paragraph [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Bornheimer to provide a third light source supported by the housing and generating a third beam of light passing through the test cartridge space, the third beam of light having a third wavelength range different from the first and second wavelength ranges. Doing so would utilize well-known designs of optical analyzers that would have a reasonable expectation of successfully providing different wavelengths to account for scatter of the liquid test sample – reagent mixture to improve analysis.
Regarding claim 6, Kim in view of Bornheimer teach all of the elements of the current invention as stated above. Kim in view of Bornheimer fail to explicitly teach wherein the third wavelength range is from 700 nm to 780 nm.
Bornheimer teaches a system for assaying a sample for an analyte (abstract) comprising multiple light sources with different wavelengths (paragraph [0012]) wherein light is measured over one or more wavelength ranges (paragraphs [0080]-[0082]), such as 650 nm to 750 nm or 750 nm to 850 nm, or light is measured at 710 nm. Bornheimer teaches narrow band light sources (paragraph [0048]). Bornheimer teaches, to account for scatter, using a second wavelength where hemoglobin has low absorptivity may be chosen, such as a near infrared wavelength (paragraph [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Bornheimer to provide the third light source capable of generating the third beam of light with the third wavelength range from 700 nm to 780 nm. It would have been obvious for a person of ordinary skill in the art to try different wavelength ranges known in the art, as taught by Bornheimer and Kim (i.e. range between 650 and 850), to optimize the analyzer for detecting absorbance of the liquid test sample – reagent mixture and account for scatter.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-3 and 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of copending Application No. 16/468,963, hereinafter “Application ‘963” (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 1, Application ‘963 recites an analyzer (claim 1), comprising: 
a housing surrounding a test cartridge space sized and configured to receive a test cartridge containing a liquid test sample - reagent mixture having an analyte (claim 1); 
a first light source supported by the housing (first light source is inherently supported by the housing, because the light source must be supported in a way to function within the analyzer as shown in Fig. 6) and operable to generate a first beam of light directed through the test cartridge space, the first beam of light having a first wavelength within a first wavelength range corresponding to a first local peak in an absorption spectrum of the analyte (claim 1); 
a second light source supported by the housing (second light source is inherently supported by the housing, because the light source must be supported in a way to function within the analyzer as shown in Fig. 6) and operable to generate a second beam of light directed through the test cartridge space, the second beam of light having a second wavelength within a second wavelength range different from the first wavelength range, the second wavelength range corresponding to a second local peak in the absorption spectrum of the analyte, the first wavelength range and the second wavelength range being separate and independent wavelength ranges (claim 1); 
a sample photodetector supported by the housing and positioned to receive the first and second beams of light subsequent to the first and second beams of light passing through the test cartridge space (claim 1); 
a computer system having a processor configured to: receive a first signal indicative of light captured by the sample photodetector at a first instant of time and a second signal indicative of radiation captured by the sample photodetector at a second instant of time different from the first instant of time (interpreted as “first, second, and third instant of times” in claim 1) and to use the first signal and the second signal to determine an amount of the analyte within the liquid test sample-reagent mixture (claim 1).
Regarding claim 2, while Application ‘963 recites the third wavelength range is from 480 nm to 580 nm (claim 5), Application ‘963 fails to explicitly teach wherein the first wavelength range is 480 nm to 580 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Application ‘963 to provide wherein the first wavelength range is 480 nm to 580 nm. It would have been obvious for a person of ordinary skill in the art to try different wavelength ranges known in the art for each light source to optimize the analyzer for detecting absorbance of the liquid test sample – reagent mixture.
Regarding claim 3, while Application ‘963 recites wherein the first wavelength range is from 580 nm to 660 nm (claim 2). Application ‘963 fails to explicitly teach wherein the second wavelength range is 580 nm to 660 nm.

Regarding claim 5, Application ‘963 further recites the analyzer further comprising a third light source (claim 1) supported by the housing (third light source is inherently supported by the housing, because the light source must be supported in a way to function within the analyzer as shown in Fig. 6) and generating a third beam of light passing through the test cartridge space, the third beam of light having a third wavelength range different from the first and second wavelength ranges (claim 1).
Regarding claim 6, while Application ‘963 recites wherein the second wavelength range is from 700 nm to 740 nm (claim 4), Application ‘963 fails to explicitly teach wherein the third wavelength range is 700 nm to 780 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Application ‘963 to provide wherein the third wavelength range is 700 nm to 780 nm. It would have been obvious for a person of ordinary skill in the art to try different wavelength ranges known in the art for each light source to optimize the analyzer for detecting absorbance of the liquid test sample – reagent mixture.
Regarding claim 7, Application ‘963 further recites wherein the first light source and the second light source is a single light source having the ability to generate and output the first beam of light and the second beam of light (claim 6).
Regarding claim 8, Application ‘963 further recites wherein the first light source and the second light source are separate (claim 8).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/468,963, hereinafter “Application ‘963” (reference application) in view of Bornheimer et al. (US 201510132789 A1, hereinafter “Bornheimer”). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 9, Application ‘963 recites an analyzer (claim 1) as stated above. Application ‘963 fails to teach the analyte is hemoglobin. 
Bornheimer teaches a method and system for assaying a sample for an analyte by illuminating the sample and detecting light transmitted through the sample, determining absorbance of the transmitted light at one or more wavelengths, and calculating concentration of the analyte (abstract). Bornheimer teaches the analyte is hemoglobin and being able to rapidly and accurately determine the concentration of hemoglobin in the blood of a patient would substantially help in diagnosing and managing conditions in a patient which arise due to abnormal levels of hemoglobin (paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Application ‘963 to provide the analyte is hemoglobin. Doing so would utilize known analytes analyzed to rapidly and accurately 
Note that the functional recitations that describe housing, first light source, second light source, and sample photodetector are interpreted as an intended use of the claimed analyzer and are given patentable weight to the extent which effects the structure of the claimed analyzer. The reference application’s structure is capable of performing the intended use.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 08/18/2021 regarding the double patenting rejection of claims 1-9 have been fully considered but they are not persuasive. The examiner agrees that if a provisional non-statutory double patenting rejection is the only rejection remaining in an application having the earliest U.S. filing date, the rejection should be withdrawn. However, the instant application currently has other rejections (see prior art rejections above). Thus, the provisional non-statutory double patenting rejection is still applied.
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Kim does not “teach or suggest any manner of detecting certain types of interfering substances that have an absorption spectrum within the absorption spectrum of the analyte of interest”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art 
In response to applicant's argument that Bornheimer does not “a second light source operable to generate a second beam of light … having a second wavelength within a second wavelength range … corresponding to a second local peak in the absorption spectrum of the analyte”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Bornheimer teaches a second light source (Fig. 2b, element 207; paragraph [0049] teaches the light source comprises multiple light sources) that is operable to generate a second beam of light … having a second wavelength within a second wavelength range different from the first wavelength range, the second wavelength range corresponding to a second local peak in the absorption spectrum of the analyte, the first wavelength range and the second wavelength range being separate and independent wavelength ranges (paragraphs [0047], [0091], and [0092] teaches absorbance of the target analyte may be calculated using transmitted light at one or more of 580 nm, 585 nm, 586 nm [0091], 600 nm to 630 nm [0092]). Furthermore, the broad band light source of Bornheimer is interpreted as capable of generating two beams of light, at separate times, wherein each beam 
In response to applicant's argument that there is no teaching of the presently claimed invention (in amended claim 1) that is “sufficiently specific”. The examiner respectfully disagrees and notes that claim 1 does not claim specific ranges. Since Bornheimer teaches light sources that are capable of generating beams of light with different wavelengths (paragraph [0049]), Bornheimer teaches the limitations of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shindo et al. (US 20120075616 A1) teaches a whole blood immunity measuring device (Fig. 1) comprising a first light source (70), a second light source (20), a first light detection device (80) and a second light detection device (30); wherein the first light source has a first wavelength range of 500-550 nm (paragraph [0031]) and the second light source has a second wavelength range of more than or equal to 600 nm, with a peak at 660 nm (paragraph [0024]). Shindo teaches a concentration of CRP in a plasma component may be calculated based on a first light intensity and a second light intensity (paragraph [0044]). Shindo teaches the concentration of hemoglobin is calculated based on the first light intensity (abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HENRY H NGUYEN/Examiner, Art Unit 1798      

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798